580 F. Supp. 2d 295 (2008)
Erik W. NICHOLSON, Petitioner,
v.
UNITED STATES of America, Respondent.
No. 08 Civ.1932(VM).
United States District Court, S.D. New York.
September 17, 2008.

DECISION AND ORDER
VICTOR MARRERO, District Judge.
Petitioner in this action, Erik Nicholson ("Nicholson") submitted a document dated August 4, 2008 and titled Motion for Relief from Final Order Pursuant to the Federal Rule of Civil Procedure 60(b) ("Rule 60(b)"). This motion makes reference to the Court's denial, by Decision and Order dated July 18, 2008 (the "Order"), of Nicholson's petition for a writ of habeas corpus, filed pursuant to 28 U.S.C. § 2255 (" § 2255"). Nicholson essentially challenges *296 the validity of the plea agreement he entered into with the Government that was the subject of his § 2255 petition, and otherwise raises essentially the same issues and arguments the Court considered in dismissing that action.
For the purposes of this proceeding the Court shall treat Nicholson's latest filing as a motion for reconsideration pursuant to Local Civil Rule 6.3. Such motions must be filed within 10 days of the entry of the original final order or judgment being challenged. See Local Civil Rule 6.3. In this case the Court's Order was entered on July 18, 2008 and Nicholson's motion was actually filed with the Clerk of Court on September 9, 2008. Accordingly, insofar as Nicholson's instant motion seeks reconsideration of the Court's Order, it is untimely.
However, even if the Court deemed Nicholson's motion a timely one under Rule 60(b), it would be denied. Upon review of Nicholson's submission the Court finds that the matters Nicholson raises were sufficiently addressed in the Court's Order. Nicholson presents no new controlling factual or legal matters that would alter the Court's previous ruling, and his application is tantamount to an attempt at reopening the Court's disposition of his petition. Rule 60(b) should not be used to relitigate issues already resolved, and thus as a substitute for timely appeal of a final order or judgment. See Robinson v. Sanctuary Record Groups, Ltd., 249 F.R.D. 144, 146 (S.D.N.Y.2008) (citing Central Vermont Pub. Serv. Corp. v. Herbert, 341 F.3d 186, 190 (2d Cir. 2003)).

ORDER
For the reasons stated above, the motion (filed under 05 Cr. 0746, Docket No. 33) of petitioner Erik Nicholson for relief from final order pursuant to Federal Rule of Civil Procedure 60(b) is DENIED.
SO ORDERED.